DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election of Group I, claims 1-12, in the reply filed on 05/19/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 11/03/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “16 12” used to refer to the build material materials at para. [0053] of page 15 (second sentence).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10,  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173696 (A1) OR WO 2015/170330 (A1) to Sheinman (“Sheinman”) in view of US 2016/0007455 (A1) or WO 2014/185102 (A1) to Kawato et al. (“Kawato”) and further in view of US 2011/0103994 (A1) to Siak et al. (“Siak”).
Unless otherwise noted, citations to Sheinman and Kawato in this Office action will refer their respective U.S. pre-grant publications.
Regarding claim 1, Sheinman teaches a method of 3D printing.  Title.  The method includes the following steps: (1) spreading a layer of dispensed powder (build material particles); (2) printing a mask on the layer; and (3) sintering the powders.  Para. 
The powder is aluminum particles (metal core) with an aluminum oxide (alumina) coating (metal oxide outer shell).  Para. [0063].  In one embodiment, particles are treated by a compaction step so that the alumina is broken up and the underlying aluminum is exposed to promote bonding during sintering (exposed metal cores are exposed to form part layer).  Para. [0067].  This compaction step can take place prior to sintering.  Para. [0085].
Sheinman teaches breaking up the oxide (para. [0067]), but does not teach using a reactive chemical to reduce the alumina on the aluminum particles.
Kawato, directed to forming coatings from dispersions, teaches applying a sintering promoter (reactive chemical) to a printed coating.  Para. [0026], [0030].  The sintering promoter is capable of removing copper oxide from copper.  Abstract; para. [0007], [0017].  The copper particulates are then sintered together with the oxide removed.  Para. [0015], [0032].  It would have been obvious to one of ordinary skill in the art to have added a sintering promoter to the unmasked portions of the powder layer in Sheinman’s process because it would achieve Sheinman’s objective of removing oxide and allowing bare metal particles to be sintered together for a stronger bond and more uniform sintering.
Sheinman teaches sintering the powder layer (para. [0095], [0096]), but does not specify a rapid thermal process to achieve sintering.
Siak, directed to a method of sintering lightweight metal alloys, teaches that rapid thermal processing is used to sinter powder compositions because it reduces the overall manufacturing time and powder consumption compared to relatively long sintering times.  Para. [0108].  Therefore, it would have been obvious to one of ordinary skill in the art to have used a rapid thermal process as the sintering process in Sheinman because it would increase manufacturing efficiency by executing the sintering step in a short amount of time.
Regarding claim 2, Sheinman teaches that the powder is aluminum (metal core) with an aluminum oxide (alumina) coating (metal oxide outer shell).  Para. [0063].  
Regarding claim 9, Sheinman teaches printing a mask (detailing agent) that acts like a negative mask such that sintering is retarded in the powder regions covered by the mask (intact build material remains unsintered).  Para. [0066], [0080].
Regarding claim 10, Sheinman teaches repeating the process until all layers have been printed.  Para. [0074].
Regarding claim 12, Sheinman teaches that sintering can take place at 600-800oC.  Para. [0096].  Siak teaches that rapid thermal processing can achieve these temperatures in as short of a time period of 0-10 seconds or at least around 60 seconds.  Para. [0012]; claims 7-9.  It is noted that “around” or “approximately” is interpreted as including values slightly below the stated value; thus, a range of “at least around 60 seconds” is interpreted as encompassing some values less than 60, which overlaps the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinman in view of Kawato and Siak and  as applied to claim 1 above, and further in view of US 2008/0286488 (A1) to Li et al. (“Li”).
Regarding claim 3, Sheinman teaches that the powder is aluminum (metal core) with an aluminum oxide (alumina) coating (metal oxide outer shell).  Para. [0063].  The powder particle can have a diameter of about 40 µm.  Para. [0082].  Sheinman is silent regarding the thickness of the oxide coating.
Li, directed to metallic inks, discloses that metallic passivated oxide layers have thicknesses of about 1 nm to about 20 nm.  Para. [0094].  One of ordinary skill in the art would have expected the oxide layer in Sheinman to be about 1-20 nm in thickness because the oxide is a natural oxide coating due to aluminum’s ability to be easily oxidized in ait.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinman in view of Kawato and Siak, as applied to claim 1 above, and further in view of US 2006/0200226 (A1) to Furst et al. (“Furst”).
Regarding claim 4, Siak teaches that the sintering promoter is an acid, such as acetic acid, but is not limited thereto.  Para. [0021].  Siak does not specifically identify the claimed acids.
Furst, directed to the manufacture of medical devices by sintering, teaches that acids, such as acetic acid, nitric acid, sulfuric acid, hydrochloric acid, and/or hydrofluoric acid, can be used to remove oxides and other impurities.  Para. [0030]; FIG. 19.  It has been held that it is obvious to combine or substitute equivalents for the same purpose.  
Regarding claims 5, 7, and 8, Furst teaches rinsing the rod or tube (objects) with water and/or solvent to remove any exceed pickling solution (acid) and drying thereafter.  Para. [0030].  It would have been obvious to one of ordinary skill in the art to have washed the particles of Sheinman after being treated with acid because the water wash would reduce any amount of excess product or acid, keeping the powders clean for sintering.  Because sintering takes place at 600-800oC (para. [0096]), sintering would ultimately evaporate any remaining water on the particles after being washed.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinman in view of Kawato, Siak, and Furst, as applied to claim 5 above, and further in view of US 9,039,916 (B1) to Lehman, Jr. (“Lehman”).
Regarding claim 6, Furst teaches washing with water after oxide and contaminant removal (para. [0030]), but does not specifically teach draining.
Lehman, directed to in situ.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinman in view of Kawato and Siak, as applied to claim10 above, and further in view of US 2007/0128905 (A1) to Speakman (“Speakman”).
Regarding claim 11, Sheinman does not teach an annealing step.
Speakman, directed to methods of making conducting structures by selective printing, teaches annealing conductive particles in order to alter the chemical composition, effect good electrical connectivity, and/or recrystallize the metal.  Para. [0051]-[0053], [0058], [0059], [0087], [0088], [0464], [0490].  It would have been obvious to one of ordinary skill in the art to have annealed the sintered layers because grain size can be controlled/modified and internal stresses can be relieved.

Pertinent Prior Art
The following prior art is made of record and considered pertinent to applicant's disclosure:
US 2017/0043395 (A1) or WO 2015/106113 (A1) to She et al. discloses a method of additively manufacturing a part.  The method includes providing metal powders with a non-metal coating and removing the coating so that the cores are exposed during the consolidation process.  FIGS. 1 and 3.
US 2018/0051376 (A1) to Sharon et al. discloses a method of additive manufacturing an object from coated particles.  Para. [0005].  The coating (sacrificial material) is removed.  Para. [0024], [0025].  The material is fused to produce the article.  Para. [0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 12, 2021